DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          RICHARD TUMMINIA,
                               Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D19-1995

                               [March 25, 2020]

   Appeal of order denying rule 3.801 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Barbara McCarthy,
Judge; L.T. Case No. 062006CF018623B88810.

   Richard Tumminia, Raiford, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Jonathan P. Picard,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    Affirmed without prejudice to filing a timely motion for post-conviction
relief pursuant to Florida Rule of Criminal Procedure 3.850 challenging
the voluntariness of appellant’s plea agreement. See Barnette v. State, 205
So. 3d 865, 865 (Fla. 4th DCA 2016).

   Affirmed.

WARNER, KLINGENSMITH and KUNTZ, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.